Citation Nr: 1111233	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a headache disorder.  

2.  Entitlement to service connection for head scars.  

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1994 to January 1997.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court) by an Order endorsing a Joint Motion for Remand (Joint Motion) by the parties.  

The case was originally before the Board on appeal from a February 2003 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In April 2006, a hearing was held at the Seattle, RO before a Decision Review Officer; a transcript of the hearing is associated with the claims file.  In May 2007, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of that hearing is likewise associated with the claims file.  In December 2007, the Board issued a decision denying the claims on appeal.  The Veteran appealed those determinations to the Court, resulting in the Joint Motion that was endorsed by the November 2008 Court Order.  

In April 2010, the Board informed the appellant that the VLJ who conducted the May 2007 hearing is no longer with the Board, and offered him the opportunity for a hearing before another VLJ.  In correspondence received in June 2010, the Veteran indicated he desired a video conference hearing.  In December 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Board notes that the matter on appeal was previously characterized, including by the Board, as one simply seeking service connection for PTSD.  However, the evidence includes a diagnosis of a psychiatric disability other than PTSD.  In light of the Court decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to encompass any acquired psychiatric diagnoses.  
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records reflect that he served with Delta Company, 29th Signal Battalion.  His claimed in-service stressor concerns a May 1995 in-service motor vehicle accident (MVA) in Bangkok, Thailand during an annual training exercise called "Cobra Gold" when he was thrown from a Humvee and suffered head lacerations and scars.  

The Board's December 2007 decision denied the Veteran's claims essentially on the basis that there was no evidence he incurred an in-service head injury, chronic headaches, head scars, or mental condition.  In addition, there was no evidence of the MVA.  

The November 2008 Joint Motion found that although the RO undertook development regarding the Veteran's claimed in-service stressor, the Board failed to "recognize[], much less ensure[] compliance with, the Secretary's heightened duty to assist under 38 U.S.C.A. § 5103A."  Specifically, the Joint Motion noted that efforts were made to corroborate the stressor from the National Personnel Records Center (NPRC), the U.S. Army Safety Office, and the U.S. Army Crime Records Center (USACIDC).  However, "no effort was made to verify [the Veteran's] claimed MVA stressor with head injury through unit histories or other documents (such as morning reports) via the United States Army and Joint Services Records Research Center (JSRRC) . . . or other official sources."  Notably, the Court-endorsed Joint Motion is the "law of the case" in this matter.  

The Board also notes that effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standards for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade, small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As the provisions of this amendment apply to the instant claim (as a claim pending before VA on or after July 12, 2010 because the Court vacated a Board decision and remanded it for readjudication), on remand, consideration should be given to these new PTSD regulations.  

The Board also notes that at the December 2010 video conference hearing, the Veteran's attorney stated that records should have been sought from Madigan Hospital where the Veteran was treated for his MVA injuries following his return to Fort Lewis from Thailand for the period from May 1995 to September 1995.  Review of the record reveals that in August 2006 records from May 1995 to January 1997 (incorrectly listed as 1967) were sought from Madigan Army Medical Center; in November 2006, it was indicated that there were no records available.  The Board finds that such records would be pertinent, and indeed critical, evidence to the Veteran's claim, and must be secured, if available.  

Finally, the Board notes that in September 2005 correspondence from E.H., Attorney at Law, it was indicated that a report was made by the Fort Lewis Staff Judge Advocate's Office about the MVA and would corroborate the Veteran's claimed in-service stressor.  It does not appear that any such request was made.  As this matter is being remanded anyway, any such records should be requested and secured, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must (as the Court's November 2008 Joint Motion instructed) contact the JSRRC and arrange for an exhaustive search to obtain for the record a copy of the unit history (to include morning reports) for the Veteran's unit (Delta Company, 29th Signal Battalion) to determine if it was ever in Thailand during the time of the Veteran's claimed in-service MVA in 1995.  The RO should also arrange for an exhaustive search for records from Madigan Army Medical Center from May 1995 to September 1995 for residuals of injuries he sustained in a MVA, as well as contact the Fort Lewis Staff Judge Advocate's Office to determine if there are any records of the claimed May 1995 MVA.  If for any reason such records are unavailable, it should be so certified for the record; the Veteran should be advised; and the scope of the search should be noted in the record.  

The RO should then make any further stressor determination by the additional information received.  

2.  The RO must ensure that the development sought above is completed.  Then, the RO should review the file and readjudicate the claims (with consideration given to the new PTSD regulations outlined in 38 C.F.R. § 3.304(f)(3)).  If any matter remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



